Nott, J.,
dissenting:
I think the government differs from an ordinary tenant in this : That it may surrender the premises at the expiration of the term and yet continue to hold a part under its right of eminent domain, at the fair value thereof. Such a construction should be given to the acts of its agents in this case. It should be held liable for the full rent to the end of the current year when the notice was given, and the court should then find the fair rental of the part subsequently occupied. Such a rule would preserve all the rights of the landlord and save intact the government’s great and necessary and inalienable right of eminent domain.